DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with F. Paul Vellano on 08-16-2022.

The application has been amended as follows: 

Claims 1-6 are canceled.

Claim 9 should be:
9.  The method of claim 8 further comprising the step of inducing [[a]] the variable forcing frequency at between about three cycles/second (3Hz) to about six cycles/second (6Hz) to establish a fundamental frequency of the flexible rod.
Claim 11 should be:
11.  The method of claim 10 further comprising the step of inducing the variable forcing frequency to between about seventeen cycles/second (17Hz) to about twenty-three cycles/second (23Hz) to establish [[a]] second and third node locations of the flexible rod, respectively.

Claim 12 should be:
12. The method of claim 11 further comprising the step of inducing the variable forcing frequency to between about thirty-two cycles/second (32Hz) to about thirty-eight cycles/second (38Hz) to establish [[a]] fourth, fifth and sixth node locations of the flexible rod, respectively.

Claim 13 should be:
13.  A method for fabricating a fly rod including a handle, a reel seat configured to mount a reel including fishing line disposed about a spool of the reel, and a rod including an elongate axis projecting from the handle and including a plurality of guides configured to guide and receive the fishing line, comprising the steps of:
inducing a first vibratory force transversely of the elongate axis to identify at least one first order harmonic and a first node location along the elongate axis of the flexible rod;
placing a first mass substantially equal to a first line guide at the first node location;
inducing a second vibratory force, greater than the first vibratory force, transversely of the elongate axis to identify at least one second order harmonic and [[a]] second and third node locations along the length of the rod;
placing a second mass and a third mass substantially equal to the second and third line guides at the second and third node locations, respectively;
inducing a third vibratory force, greater than the second vibratory force, transversely of the elongate axis to identify at least one third order harmonic, and [[a]] fourth, fifth and sixth node locations along the elongate axis of the rod;
placing a fourth, fifth and sixth mass substantially equal to the fourth, fifth and sixth line guides at [[a]] the fourth, fifth and sixth node locations, respectively.

Claims 17-20 are canceled.

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 7-16) in the reply filed on 05-06-2022 is acknowledged.
This application is in condition for allowance except for the presence of claims 1-6 and 17-20 directed to an Invention non-elected without traverse.  Accordingly, claims 1-6 and 17-20 have been canceled.

Allowable Subject Matter
Claims 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art of record does not show or suggest:
“…inducing a vibratory force transversely of an elongate axis of the flexible rod to identify at least two node locations associated with higher harmonic frequencies along the elongate axis of the rod; and
“placing line guides at each node location for receiving fishing line.”
(as in claim 7)
And
“…inducing a first vibratory force transversely of the elongate axis to identify at least one first order harmonic and a first node location along the elongate axis of the flexible rod;
“placing a first mass substantially equal to a first line guide at the first node location;
“inducing a second vibratory force, greater than the first vibratory force, transversely of the elongate axis to identify at least one second order harmonic and second and third node locations along the length of the rod;
“placing a second mass and a third mass substantially equal to the second and third line guides at the second and third node locations, respectively;
“inducing a third vibratory force, greater than the second vibratory force, transversely of the elongate axis to identify at least one third order harmonic, and fourth, fifth and sixth node locations along the elongate axis of the rod;
“placing a fourth, fifth and sixth mass substantially equal to the fourth, fifth and sixth line guides at the fourth, fifth and sixth node locations, respectively.”
(as in claim 13)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bryan (U.S. Patent 4,700,501) and Russel et al. (U.S. Pub. 2020/0060250) disclose fishing rod vibrating systems.
Lepage et al. (U.S. Patent 6,092,324) discloses vibrating the fishing rod to find the vibrational nodes (Figs. 5-8); however, Lepage’s invention is directed to damping the vibrations rather than placing line guides at the nodes.
Parker et al. (“Fishing Rod Guide Placement” – 2015) discloses testing a fishing rod’s deflection (and strain under deflection) in order to optimally place the line guides.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571)270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852